DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on Feb 04, 2022, the claims 1-20 are pending for examination.
Allowable Subject Matter
Claims: 1-20 are allowed.
Reason for allowance
The following is an Examiner’s statement of reasons for allowance:
	As per independent claim 1, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a system, comprising- more specifically, the prior art of record was not found to teach the following limitations of: 
	in response to determining that the second jurisdiction is subject to the privacy law: selects, from a plurality of computer systems in the second jurisdiction, a third computer system, in the second jurisdiction, to execute the transaction; 
	provides, to the third computer system, in the second jurisdiction, at least one of a container and a virtual machine that includes program instructions to execute the transaction; 
	provides an instruction to the third computer system to execute the program instructions that executes the transaction, wherein:
	 in response to executing the program instructions that execute the transaction, the third computer system receives private information from the second computer system and uses the private information to   
	receives, from the third computer system, metadata associated with the transaction, wherein: the metadata comprises an indication that the transaction was successful; and 71958596ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1618USSN 16/850,960 
	3 of 9 in response to providing the metadata to the system, the third computer system deletes the private information; and in response to receiving the metadata, provides at least one of one or more goods and one or more services to the citizen of the second jurisdiction, based on the metadata.
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 1, are found to be allowable over the prior art of record.
Dependent claims 2-7 are allowed by virtue of their dependency on allowed independent claim 1.
As per independent claim 8, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a method, comprising-more specifically, the prior art of record was not found to teach the following limitations of:  
	in response to determining that the second jurisdiction is subject to the privacy law: selects, from a plurality of computer systems in the second jurisdiction, a third computer system, in the second jurisdiction, to execute the transaction; 
	provides, to the third computer system, in the second jurisdiction, at least one of a container and a virtual machine that includes program instructions to execute the transaction; 
	provides an instruction to the third computer system to execute the program instructions that executes the transaction, wherein:
	 in response to executing the program instructions that execute the transaction, the third computer system receives private information from the second computer system and uses the private information to   
	receives, from the third computer system, metadata associated with the transaction, wherein: the metadata comprises an indication that the transaction was successful; and 71958596ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1618USSN 16/850,960 
	3 of 9 in response to providing the metadata to the system, the third computer system deletes the private information; and in response to receiving the metadata, provides at least one of one or more goods and one or more services to the citizen of the second jurisdiction, based on the metadata.
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 8, are found to be allowable over the prior art of record.
Dependent claims 9-14 are allowed by virtue of their dependency on allowed independent claim 8.
As per independent claim 15, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a non-transitory computer-readable memory medium that stores instructions executable by a processor of a system in a first jurisdiction, wherein when the processor executes the instructions, the system- more specifically, the prior art of record was not found to teach the following limitations of: 
in response to determining that the second jurisdiction is subject to the privacy law: selects, from a plurality of computer systems in the second jurisdiction, a third computer system, in the second jurisdiction, to execute the transaction; 
	provides, to the third computer system, in the second jurisdiction, at least one of a container and a virtual machine that includes program instructions to execute the transaction; 
	provides an instruction to the third computer system to execute the program instructions that executes the transaction, wherein:
	 in response to executing the program instructions that execute the transaction, the third computer system receives private information from the second computer system and uses the private information to   
	receives, from the third computer system, metadata associated with the transaction, wherein: the metadata comprises an indication that the transaction was successful; and 71958596ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1618USSN 16/850,960 
	3 of 9 in response to providing the metadata to the system, the third computer system deletes the private information; and in response to receiving the metadata, provides at least one of one or more goods and one or more services to the citizen of the second jurisdiction, based on the metadata.
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 15, are found to be allowable over the prior art of record.
Dependent claims 16-20 are allowed by virtue of their dependency on allowed independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM Z ISLAM/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443